Name: Council Regulation (EEC) No 1128/78 of 22 May 1978 concerning the conclusion of the Agreement in the form of two exchanges of letters amending the Agreement of 5 June 1970 between the European Economic Community and Spain on certain cheeses
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  international trade;  trade;  international affairs
 Date Published: nan

 No L 142/26 Official Journal of the European Communities 30 . 5 . 78 COUNCIL REGULATION (EEC) No 1128/78 of 22 May 1978 concerning the conclusion of the Agreement in the form of two exchanges of letters amend ­ ing the Agreement of 5 June 1970 between the European Economic Community and Spain on certain cheeses THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Com ­ mission, Whereas, at the request of Spain, the Commission in ­ itiated consultations with that country with a view to re-examining the prices of certain cheeses covered by the Agreement of 5 June 1970 between the European Economic Community and Spain ( 1), as last amended on 22 July 1975 (2); whereas the Commission del ­ egation and the Spanish delegation have reached an Agreement; whereas the provisions thereof are accepta ­ ble, Article 1 The Agreement in the form of two exchanges of letters amending the Agreement of 5 June 1970 between the European Economic Community and Spain on certain cheeses is hereby approved on behalf of the Com ­ munity. The text of the Agreement is annexed to this Regu ­ lation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in the form of two exchanges of letters in order to bind the Community. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1978 . For the Council The President K. HEINESEN (!) OJ No L 245 , 11 . 11 . 1970, p . 22. (2) OJ No L 198 , 29. 7. 1975, p . 1 .